Citation Nr: 0932537	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  94-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
back.

2.  Entitlement to service connection for arthritis of the 
lower extremities (other than the knees).

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an increased rating for a scar of the 
right wrist, rated 0 percent disabling prior to December 20, 
2002, and 10 percent disabling since that date.

5.  Entitlement to an increased rating for 
pseudofolliculitis, currently evaluated as 10 percent 
disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 decision by the RO in Nashville, 
Tennessee, that denied service connection for a bilateral 
foot disability and arthritis of the back and legs, 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, denied an increase in a 10 percent 
rating for pseudofolliculitis barbae, and denied an increase 
in a noncompensable rating for a scar of the right wrist.  
The Veteran appealed all of these determinations.

In a November 2001 decision and remand, the Board determined 
that new and material evidence had been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, and reopened the claim for additional development.  
In its November 2001 decision, the Board also noted previous 
final decisions denying service connection for a back 
condition, recharacterized that service connection claim as 
an application to reopen a previously denied claim of service 
connection for a back disability, and remanded the claim for 
a determination as to whether new and material evidence had 
been submitted to reopen the claim.  The Board remanded the 
remaining issues on appeal for additional procedural and 
evidentiary development.

In a February 2003 rating decision, the RO determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for arthritis of the back, 
reopened the claim, and denied the claim on the merits.  In 
June 2007 and August 2008, the RO issued supplemental 
statements of the case that determined that the claim had not 
been reopened.

Also in the February 2003 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
bilateral pes planus with plantar fasciitis, effective 
December 21, 1992, and denied service connection for 
arthritis of the right wrist.  As the Veteran did not appeal 
the latter issue, it is not in appellate status and will not 
be addressed by the Board.  

In an August 2003 rating decision, the RO granted a 10 
percent rating for a service-connected right wrist scar, 
effective December 20, 2002.  Since this increase did not 
constitute a full grants of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In a September 2004 rating decision, the RO denied four 
service connection claims:  service connection for hepatitis, 
Meniere's disease, sleep apnea, and bilateral knee arthritis.  
The Veteran submitted a notice of disagreement and the RO 
issued a statement of the case as to these issues.  The 
Veteran submitted an untimely VA Form 9 (substantive appeal).  
The RO notified the Veteran of the untimely substantive 
appeal and the Veteran did not appeal the timeliness issue.  
Hence, these issues are not before the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.33, 20.200, 
20.202, 20.302 (2008).

The Veteran subsequently filed an application to reopen his 
claim for service connection for bilateral knee arthritis, 
and in an unappealed November 2008 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral arthritis of the knees.  Hence this issue has been 
recharacterized as entitlement to service connection for 
arthritis of the lower extremities (other than the knees).

In an April 2005 rating decision, the RO denied service 
connection for gastroesophageal reflux disease.  The Veteran 
submitted a notice of disagreement in November 2005, and the 
RO issued a statement of the case in December 2006.  As a 
timely substantive appeal has not been received from the 
Veteran as to this issue, it is not in appellate status and 
will not be addressed by the Board.  38 C.F.R. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

The RO adjudicated seventeen other issues in a November 2008 
rating decision, including denial of service connection for 
posttraumatic stress disorder (PTSD).  As a notice of 
disagreement has not been received from the Veteran as to any 
of these issues, they are not in appellate status and will 
not be addressed by the Board.  38 C.F.R. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2008).

In March 2009, the Board remanded the case for a hearing 
before a Veterans Law Judge sitting at the RO (i.e., a Travel 
Board hearing).  A personal hearing was held before the 
undersigned in May 2009.  Upon further review of the file, 
the Board finds that the issue of service connection for a 
bilateral foot disability was improperly included on the 
first page of the March 2009 remand, as service connection 
has already been granted for bilateral pes planus with 
plantar fasciitis during the pendency of this appeal, and the 
issue is no longer before the Board.  Moreover, as the 
Veteran has not appealed the RO's November 2008 denial of his 
subsequent claim for service connection for tinea pedis 
(athlete's foot), that issue is also not before the Board.

Additional evidence was received from the Veteran in May 
2009.  As the Veteran has waived initial RO review of such 
evidence, the Board will consider it.  38 C.F.R. § 20.1304 
(2008).

Finally, it appears that the Veteran wishes to raise a claim 
of entitlement to an increased rating for service-connected 
bilateral pes planus and plantar fasciitis.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for arthritis of the back is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a psychiatric disorder was present in service or that a 
current psychiatric disorder is related to service.

2.  The preponderance of the evidence is against a finding 
that the Veteran had arthritis of the lower extremities 
during service, or that he has current arthritis of the lower 
extremities (other than the knees) that is related to 
service.

3.  The competent medical evidence of record demonstrates 
that, during the raring period on appeal, the Veteran's 
pseudofolliculitis barbae has been productive of a rash and 
has required primarily topical therapy.  In addition, the 
clinical evidence of record shows that such disability 
affects less than 20 percent of the entire body and less than 
20 percent of the exposed areas.

4.  The evidence does not show that the Veteran's 
pseudofolliculitis barbae requires systemic therapy for a 
total duration of six weeks or more.

5.  During the rating period on appeal, the Veteran's 
service-connected pseudofolliculitis barbae is not manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement, and is not manifested by severely 
disfiguring scars on the head, face, or neck, or visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  

6.  Prior to December 20, 2002, the Veteran's right wrist 
scar did not result in pain, tenderness, ulcerations, skin 
breakdown, or functional impairment.

7.  Since December 20, 2002, the Veteran's right wrist scar 
is not deep, does not exceed 12 square inches, and does not 
cause limited motion of the wrist.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated 
during military service. 38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  Arthritis of the lower extremities (other than the knees) 
was not incurred or aggravated during military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Before and after August 30, 2002, the criteria for a 
rating higher than 10 percent for pseudofolliculitis barbae 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 
7813, 7814 (2002 and 2008).

4.  The criteria for a compensable rating for a scar of the 
right wrist have not been met for the period prior to 
December 20, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002 and 2008).

5.  The criteria for a rating in excess of 10 percent for a 
scar of the right wrist have not been met for the period 
since December 20, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2002 and 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

During the pendency of this appeal, The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

After the VCAA was enacted, the RO provided the appellant 
with post-adjudication notice by letters dated in November 
2001, May 2003, July 2005, December 2006, and March 2008.  A 
letter specifically addressing the evidence needed to 
substantiate the claims for increased ratings was sent in 
June 2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
By a letter dated in April 2008, the Veteran said he had no 
additional evidence to submit.  The claims were last 
readjudicated in August 2008.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, obtained records from 
the Social Security Administration (SSA), and afforded the 
appellant the opportunity to give testimony before the Board.  
Lastly, the Board notes that the Veteran has not been 
afforded a VA examination in response to his claims for 
service connection for a psychiatric disorder and arthritis 
of the lower extremities, as the Board has determined that no 
such examinations are required in this case.  A chronic 
psychiatric disorder did not manifest until years after the 
Veteran's discharge, there is no current arthritis of the 
lower extremities (other than the knees, which are not on 
appeal).  Consequently, VA is under no duty to afford the 
Veteran VA examinations as to these issues.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
voluminous claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  No 
compensation may be paid for disability which is the result 
of the Veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disorder 

The Veteran contends that he incurred a psychiatric disorder 
during service.  In a February 1995 statement, the Veteran's 
representative noted that the Veteran believed he has a 
psychiatric disorder due to a drug problem which began during 
active service.  

Service personnel records show that the Veteran served on 
active duty in the Army from October 1964 to October 1967, 
with a primary military occupational specialty of supply 
clerk.  He served in Germany from March 1965 to May 1966, and 
in Okinawa from September 1966 to October 1967 as a supply 
clerk.  He did not receive any combat citations and did not 
serve in Vietnam.

Service treatment records, including the July 1967 separation 
examination, are negative for complaints of, treatment for, 
or findings of a psychiatric disorder.  On separation 
examination, the Veteran's physical profile (PULHES) included 
S-1 (normal) for the psychiatric system.  In a July 1967 
report of medical history, the Veteran denied a history of 
depression, excessive worry, and nervous trouble of any sort.

Following separation from active service, VA medical records 
dated in July 1972 reflect treatment for substance abuse.  
The Veteran reported that he had used heroin for the past six 
years.  He was again treated for narcotic addiction in June 
1973.  A January 1977 VA medical record indicates that the 
Veteran gave a history of being nervous all his life.  He 
said he began using drugs at age 16, and narcotics in 1965.  
A psychiatric disorder was not diagnosed.  In July 1977, he 
was treated for drug dependence, narcotics.

A VA discharge summary shows that the Veteran was 
hospitalized from January to February 1985 for mixed 
substance abuse.  The examiner noted that the Veteran had a 
long history of drug abuse since 1965.  A VA discharge 
summary shows that the Veteran was hospitalized from February 
to March 1986, and diagnosed with opioid dependence, alcohol 
dependence, tobacco dependence, cannabinoid dependence, and 
mixed substance abuse.

Subsequent VA medical records reflect treatment and 
examinations for various disorders, including substance 
abuse.  In October 1984 he complained of nervousness at 
times.  A treatment record dated in late 1987 reflects a 
diagnosis of depression.  

An August 1989 VA medical record reflects that the Veteran 
complained of anxiety and depression.  He complained of 
nightmares about Vietnam.  The diagnosis was probable PTSD 
with anxiety and depression associated with physical 
problems.  He was seen by psychiatrist a week later, and 
reported that he served in Vietnam beginning in 1964.  The 
diagnostic impression was rule out adjustment disorder, rule 
out factitious disorder, rule out malingering, and rule out 
antisocial personality disorder.

An October 1989 VA hospital discharge summary reflects 
diagnoses of alcohol abuse and antisocial personality.

A December 1989 private psychiatric evaluation by J.H.A., MD, 
reflects that the Veteran reported that he served in combat 
in Vietnam for one year.  The examiner diagnosed mixed 
personality disorder, with histrionic, antisocial and 
narcissistic elements.

Private medical records from Midtown Mental Health dated in 
1990 and 1991 reflect treatment for polysubstance abuse and 
depression not otherwise specified versus dysthymia.

Private medical records from Eastwood Hospital dated in May 
1995 reflect treatment for narcotic dependence with history 
of mixed drug dependence.  The examiner noted that the 
Veteran had been hospitalized there in March 1995 and treated 
for the same condition, as well as posttraumatic stress 
disorder (PTSD) associated with his Vietnam military 
experience.  The examiner noted that the Veteran had 
difficulty with flashbacks, intrusive thoughts, etc., 
associated with his Vietnam service.  The examiner diagnosed 
narcotic dependence and chronic PTSD.

Subsequent VA and private medical records reflect ongoing 
treatment for  psychiatric disorders.  A November 2006 
psychiatry note reflects the following Axis I diagnosis:  
rule out major depressive disorder, history of polysubstance 
dependence (opiates, alcohol, cocaine), rule out substance 
induced mood disorder.  In February 2008, he was diagnosed 
with depressive disorder not otherwise specified.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  Moreover, 
there is no medical evidence of a psychiatric disorder for 
many years after separation from service.  The first 
documented psychiatric disorder was in the late 1980s, 
approximately 20 years after service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence linking the 
Veteran's current psychiatric disorder with service.

As a layperson, the Veteran cannot provide a competent 
opinion that his current psychiatric disorder is causally 
related to service.  The evidence of the passage of so many 
post-service years before documentation of a psychiatric 
disorder along with normal findings on the 1967 separation 
examination contradicts his assertions that he has had a 
psychiatric disorder since service, and, therefore, the 
statements that he has had a continuity of symptomatology 
since service are not credible and carry no probative weight.  
See Buchanan v. Nicholson, supra; Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, the Board notes that 
several of the medical records reflect that the Veteran has 
made false statements to medical providers to the effect that 
he served in combat in Vietnam.  The Board finds that the 
Veteran's statements as to continuity of symptomatology of a 
psychiatric disorder since service are simply not credible.  

In summary, the record fails to show competent and probative 
evidence of a psychiatric disorder in service or for many 
years thereafter, and the preponderance of the evidence is 
against a finding that the condition is due to or aggravated 
by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the Lower Extremities

The Veteran contends that he has arthritis of the lower 
extremities due to injuries sustained in service.

In this regard, the Board notes that in an unappealed August 
1972 rating decision, the RO denied service connection for 
residuals of a right leg injury.  The Veteran did not appeal 
that decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

During the pendency of this appeal, in a September 2004 
rating decision, the RO denied service connection for 
arthritis of the knees.  The Veteran did not perfect an 
appeal of that decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  He subsequently filed an application to 
reopen, and in an unappealed November 2008 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral arthritis of the knees.  Hence the issue before the 
Board is entitlement to service connection for arthritis of 
the lower extremities other than the knees.  (The Board also 
notes that service connection is already in effect for 
bilateral pes planus and plantar fasciitis.)

Service treatment records are negative for arthritis of the 
lower extremities.  In February 1967, the Veteran was treated 
for an injury of the right thigh incurred while playing 
football; analgesic balm was prescribed.  In March 1967, the 
Veteran complained of mild stiffness in his knees in the 
mornings which was better during the day; he said his 
quadriceps were sore.  The diagnosis was quadriceps strain.  
The Veteran's lower extremities were listed as normal on 
separation examination in July 1967.  In a July 1967 report 
of medical history, the Veteran denied a history of 
arthritis, bone joint or other deformity, lameness, and foot 
trouble.

Post-service medical records reflect that the Veteran 
regularly complained of arthritis of multiple joints, and 
throughout the years all X-ray studies have been normal.  

On medical examination performed for the Social Security 
Administration (SSA) in September 1987, the Veteran reported 
that he had arthralgias for the past two years, confined 
mostly to his hips, knees and back.  On examination, there 
was full and normal range of motion of the hips, knees and 
ankles.  There was no swelling, erythema, or increased warmth 
in any joint.  The diagnoses were history of alcohol and drug 
abuse, and superficial fungal skin infection.  The examiner 
stated that he could find no evidence of disease.

On medical examination performed for the SSA in July 1988, 
the examiner noted that the Veteran's physical limitations 
were by history only.  On examination, he walked without a 
limp or list, could toe walk and heel walk normally.  An 
examination of the joints showed no effusion or erythema, and 
all joints were stable.  Range of motion of all joints was 
normal.

An October 1989 VA hospital discharge summary reflects that 
the Veteran reported that he hurt his left foot during his 
Vietnam service when he was jumping out of a foxhole.  He was 
diagnosed with degenerative joint disease of the first 
metatarsal medial cuneiform joint.

VA examination in December 2002 revealed no arthritis of the 
feet.  The only foot disabilities diagnosed at that time were 
pes planus and plantar fasciitis, which have since been 
service-connected.  In a subsequent June 2003 VA examination, 
the Veteran had bilateral foot complaints.  He denied any in-
service injury.  Examination again revealed plantar 
fasciitis, but no finding of arthritis was made.  Similarly, 
a November 2005 VA examination of the feet only revealed 
findings pertaining to the pes planus and fasciitis.

A private treatment record from O.M., MD, dated in February 
2007 reveals diagnoses of myalgia and myositis not otherwise 
specified, pending workup.  The physician noted that the 
Veteran was not satisfied with his reluctance to refill 
hydrocodone and morphine without further information about 
the nature of his illness.

Private x-ray studies of the ankles dated in April 2007 were 
normal.  The examiner opined that there was no pathology 
identified to explain the patient's symptoms.  Knee and hip 
x-ray studies were also negative.

A June 2007 private medical record from A.S.B., MD, reflects 
that the Veteran had a history of degenerative joint disease 
and drug abuse and dependence.  He complained of multiple 
joint pain of his entire body.  On examination, there was 
diffuse relative hyperasthesia with response on examination 
distinctly out of proportion to physical examination.  Mild 
crepitus was noted in the knees.  Otherwise the remainder of 
the joints of the lower extremities showed no evidence of 
active synovitis or deformity.  The examiner diagnosed 
osteoarthritis, suspect primary generalized, that was the 
likely source of some pain although it did not account for 
the severity of his complaints.

Excluding the knees (which claim has already been denied), 
the Board finds that the post-service medical records do not 
reflect a valid current diagnosis of arthritis of the lower 
extremities.  The June 2007 diagnosis noted immediately above 
is not found to be probative as it appears to be based solely 
on the Veteran's reported history.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Indeed, the examiner's own objective 
findings indicated no deformity of the joints and x-rays 
throughout the record have been normal.

The Veteran has raised consistent complaints of lower 
extremity pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the Veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein). Therefore, 
although the Veteran's service treatment records reveal that 
he received treatment related to his legs on a few occasions 
(with normal legs on separation examination), in the absence 
of any medical evidence showing that the Veteran has current 
arthritis of the lower extremities (other than the knees) 
service connection is not warranted and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Increased Ratings 

The Veteran contends that his service-connected 
pseudofolliculitis barbae and scar of the right wrist are 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  
Before that time, only the former version of the regulation 
may be applied, as of their effective date, both versions are 
applied. VAOPGCPREC 3-00; 65 Fed. Reg. 33,422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
skin rating criteria were again revised in October 2008, but 
such criteria are only applicable to claims filed on or after 
that date, and thus are not applicable in this case, as the 
Veteran's claim was filed in 1992.

Pseudofolliculitis Barbae

In a June 1987 rating decision, the RO granted service 
connection and assigned a 10 percent rating for 
pseudofolliculitis barbae, under the pre-amended Diagnostic 
Code 7800.

In December 1992, the RO received the Veteran's claim for an 
increased rating for pseudofolliculitis barbae.

Before August 30, 2002, pseudofolliculitis barbae was rated 
by analogy to tinea barbae under 38 C.F.R. § 4.118, 
Diagnostic Code 7814, which was to be rated as scars.  A 10 
percent disability rating under Diagnostic Code 7800 requires 
moderately disfiguring scars on the head, face, or neck.  A 
30 percent disability rating requires severely disfiguring 
scars on the head, face, or neck, especially if the scars 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent disability rating requires 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.

Pseudofolliculitis barbae could also be rated analogous to 
eczema under Diagnostic Code 7806.  A 10 percent rating under 
this code requires exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  For a 30 
percent rating, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Since August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a 30 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  The 
eight characteristics of disfigurement are (1) scar five or 
more inches in length; (2) scar at least one-quarter inch 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  A 50 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement.  An 80 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a noncompensable evaluation for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy was required during the prior 12-month 
period.   A 10 percent disability evaluation is assigned if 
there is dermatitis or eczema of at least 5 percent of the 
entire body, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  For a 30 percent disability 
evaluation, there must be dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the prior 12- 
month period.  A 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 

1.  Before August 30, 2002

A VA outpatient dermatology treatment record dated in 
December 1992 showed scattered hyperpigmented papules of the 
anterior neck and beard distribution.  The physician 
instructed the Veteran in shaving techniques and continued 
his Retin A topical medication, with amoxicillin for flares.  
A February 1993 physician's note reflects that the Veteran's 
pseudofolliculitis barbae required daily application of 
cream.  A January 1994 dermatology note reflects that there 
were no papules in the beard distribution; the diagnostic 
assessment was pseudofolliculitis barbae - doing well.  A 
March 1998 VA examination noted a few papillar lesions on the 
lateral side of the neck and under the chin.  No more than 
three lesions were seen on either side.  

Under the pre-amended version of Diagnostic Code 7800, the 
criteria for the next higher, 30 percent, rating are severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles, which has not been demonstrated 
in the medical evidence dated prior to August 30, 2002, as 
detailed in pertinent part above.  For this reason, a rating 
in excess of 10 percent before August 30, 2002, under the old 
criteria of Diagnostic Code 7800 is not warranted.

Under the pre-amended Diagnostic Code 7806, the criteria for 
the next higher, 30 percent, rating were exudation or itching 
constant, extensive lesions, or marked disfigurement.  Again, 
there is no evidence of such disability in the medical 
evidence dated prior to August 30, 2002.   For this reason, a 
rating higher than 10 percent before August 30, 2002, under 
the old criteria of Diagnostic Code 7806 is not warranted.

In sum, the medical evidence dated prior to August 30, 2002 
does not demonstrate the symptomatology for an increased, 30 
percent, rating, under the old versions of the Diagnostic 
Codes as the required deformity, disfigurement, exudate, or 
lesions have not been shown.

2.  After August 30, 2002

Since August 30, 2002, the criteria for the next higher 
rating, 30 percent, under Diagnostic Code 7800, pertaining to 
disfigurement of the head, face, or neck, are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  Such symptomatology 
has not been shown, including on VA examination in July 2003.  
At that examination, the Veteran reported that his current 
treatment was Retin A and Cleocin T lotion topically, and 
said he periodically took oral penicillin with the outbreaks 
of his condition.  He said he used the creams daily or every 
other day, and the pills only as needed, sometimes two times 
a week or less.  On examination, there was no 
pseudofolliculitis barbae.  He had a closely cropped, neatly 
trimmed beard.  There was mild hyperpigmentation of the neck.  
There were no bumps, pustules, scars or other lesions.  The 
diagnostic assessment was pseudofolliculitis barbae, well 
controlled today.

On VA examination in March 2007, the Veteran reported that 
his pseudofolliculitis barbae rash was constant and 
manifested by a rash and itching.  There were no systemic 
symptoms.  On examination, the Veteran's pseudofolliculitis 
barbae covered one percent of the facial area and less than 
one percent of the total body area.  It was noted that the 
Veteran wore a beard.  The Veteran's condition was treated 
with Clindamycin topical solution, hydrophilic petrolatum 
topical ointment, and miconazole powder.  He used only 
topical medications, and no corticosteroids or antibiotics.  
Color photographs of the Veteran's face and neck were 
enclosed with the examination report.

An April 2008 VA outpatient treatment record reflects that 
the Veteran's pseudofolliculitis barbae was examined, and his 
bearded area was clear, with no pustules or papules.

Since August 30, 2002, under Diagnostic Code 7813, 
dermatophytosis, including tinea barbae, is rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813.  The medical evidence 
does not show, nor does the Veteran assert, that he has 
predominant disfigurement of the head, face, or neck, or that 
he has disability from scars.  Thus, the criteria for 
evaluating the condition as dermatitis (Diagnostic Code 7806) 
is the most appropriate in this case.

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for dermatitis, which is evaluated 
under the general rating formula for skin conditions. See 38 
C.F.R. § 4.118, Diagnostic Code 7806.  In order to be 
entitled to the next-higher 30 percent evaluation under the 
general rating formula, the evidence must show 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The medical evidence does not show 
that these criteria have been met, and thus a higher rating 
is not warranted under either the old or new skin rating 
criteria.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scar of the Right Wrist

The Veteran contends that his scar of the right wrist is more 
disabling than currently evaluated.

In a September 1987 rating decision, the RO granted service 
connection and a noncompensable rating for a right wrist 
scar.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

In December 1992, the RO received the Veteran's claim for an 
increased rating for a right wrist scar.

Recent medical records do not reflect treatment for a right 
wrist scar.

Upon VA examination in March 1998, the examiner noted right 
wrist scars that were not painful to palpation.  No muscle 
wasting was noted.  The scars were noted to measure about 2.5 
cm.  

At a December 2002 VA examination, the examiner noted that 
the Veteran had a well-healed 2.5 centimeter scar of the 
dorsal radial aspect of the right forearm at the junction of 
the mid and distal one-third.  Also, there was a 2 centimeter 
scar on the volar ulnar aspect of the distal forearm.  The 
scars were mildly tender to palpation but were nonadherent 
and well-nourished.  There was no evidence of repeated 
ulceration.  There was no objective demonstration of pain, 
and no underlying defect.  The pertinent diagnosis was healed 
laceration scars of the right wrist.  The examiner noted that 
there was some weakened movement of the right wrist, but he 
could not find any objective reason for the weakness, noting 
that there were no underlying defects compatible with a deep 
penetrating wound.  He stated that he did not think that any 
symptoms associated with the right wrist scar would 
significantly limit his functional ability during flareups or 
on repeated use over a period of time.

In an August 2003 rating decision, the RO granted an 
increased 10 percent rating for the service-connected right 
wrist scar, under Diagnostic Code 7805, effective December 
20, 2002.  Hence, the right wrist scar has been rated as 
noncompensable prior to December 20, 2002, and 10 percent 
disabling since that time.

A 10 percent rating may be assigned for a superficial scar 
which is tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  As noted above, 
the rating criteria for scars were revised, effective August 
30, 2002.  See 67 Fed.Reg. 49590 (2002); 38 C.F.R. § 4.118 
(2008).  Under the new rating criteria, a 10 percent rating 
is warranted for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
There are other new scar codes, such as new Code 7801, which 
provides a 10 percent rating for scars other than of the 
head, face, or neck that are deep or cause limited motion, 
and that exceed 6 square inches (39 square centimeters); and 
new Code 7802, which provides a 10 percent rating for 
superficial scars that do not cause limited motion and that 
exceed 144 square inches (or 929 square centimeters).  The 
new rating criteria also provide a 10 percent rating for 
superficial, unstable scars. An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

Prior to December 20, 2002, there is no medical evidence 
demonstrating that the Veteran's right wrist scar (as 
distinguished from his right forearm scar, which has been 
separately service-connected and rated as 10 percent 
disabling), was tender and painful on objective demonstration 
(Code 7804), and no evidence that the right wrist scar 
limited the function of the right wrist (Code 7805), under 
either the old criteria (for the period prior to August 30, 
2002) or old and new criteria (for the period from August 30, 
2002 to December 20, 2002.  Hence, a compensable rating is 
not warranted for the right wrist scar during the period 
prior to December 20, 2002.

Since December 20, 2002, the right wrist scar has been rated 
as 10 percent disabling under Diagnostic Code 7805, as the RO 
found that it is currently tender to palpation.

At a June 2003 VA examination, the Veteran's right wrist was 
3 centimeters long, and tender to palpation.  It was not 
adherent to the underlying tissue.  The Veteran reported 
tingling of the fingers with percussion of the scar, and most 
of the time.  There was no ulceration or obvious infection, 
and the width of the scar was approximately 2 millimeters.  
The skin texture was normal and the scar was superficial and 
stable, and did not limit any wrist motion.

Objectively, the examiner noted that the Veteran had two 
scars which were not on his wrist, but rather on his forearm.  
The dorsal one was horizontal, flat, slightly hypopigmented 
and soft scar with no underlying tissue change that measured 
3 millimeters by 33 millimeters in size.

On VA examination in November 2005, the Veteran's scar was .3 
centimeters by 2.4 centimeters, and tender to palpation.  
There was no skin ulceration or breakdown of the scar, no 
keloid formation, no depression, no adherence to underlying 
tissue, and the texture of the scar was normal.  There was no 
induration or inflexibility.  The scar color was normal and 
there was no underlying tissue loss.  The examiner opined 
that the Veteran's limitation of motion of the wrist was most 
likely not attributed to these superficial laceration scars.  
The diagnosis was superficial laceration scar of the distal 
anterior radial wrist.

The medical evidence since December 2002 has consistently 
shown that the Veteran's right wrist scar is tender to 
palpation, warranting a 10 percent rating.  However, the 
medical evidence does not show that the scar limits the 
function of the wrist, and thus a higher rating is not 
warranted under old or new Diagnostic Code 7805.  A higher 
rating is also not warranted under any of the other 
applicable rating criteria, as the evidence does not show 
that the scar is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters) (new Diagnostic Code 7801).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of the right wrist scar.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for a compensable evaluation for scar of 
the right wrist during the period prior to December 20, 2002, 
or for a rating in excess of 10 percent for the period since 
that date.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for arthritis of the lower extremities 
(other than the knees) is denied.

An increased rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.

An increased compensable rating for a right wrist scar, for 
the period prior to December 20, 2002, is denied.

An increased rating in excess of 10 percent for a right wrist 
scar, for the period since December 20, 2002, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of 
the Veteran's application to reopen a previously denied claim 
for service connection for arthritis of the back.  

The Veteran's initial claim for service connection for a back 
disability was denied in unappealed RO decisions dated in May 
1973 and October 1973.  A November 1988 Board decision denied 
the Veteran's claim for service connection for a back 
disability.  The RO again denied service connection for a 
back disability in an unappealed November 1989 decision.

The unappealed RO and Board decisions are considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As 
pertinent to this case, "new" evidence is that which is not 
cumulative or redundant of previously considered evidence.  
"Material" evidence is that which bears substantially upon 
the specific matter under consideration, which by itself, or 
in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented to reopen a claim for service 
connection for a back disability.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

In December 1992, the veteran filed his current application 
to reopen the claim for service connection for a back 
disability.  In the May 1993 RO decision on appeal, the RO 
denied the claim for service connection for a back disability 
on the merits.  

In a November 2001 decision, the Board noted that there were 
previous final decisions denying service connection for a 
back condition, recharacterized the claim as an application 
to reopen a previously denied claim of service connection for 
a back disability, and remanded the claim for VCAA notice and 
for a determination as to whether new and material evidence 
had been submitted to reopen the claim.  

In a February 2003 rating decision, the RO determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for arthritis of the back, 
reopened the claim, and again denied the claim on the merits.  
In June 2007, the RO issued a supplemental statement of the 
case that determined (confusingly) that the claim had not 
been reopened.  In this regard, the Board notes that the RO 
has at times applied and provided the Veteran with notice of 
the incorrect legal criteria regarding new and material 
evidence.  This claim was filed in 1992, and thus the Colvin 
standard (cited above) of new and material evidence applies 
in this case.  The RO has, on multiple occasions evaluated 
the claim under subsequent standards of new and material 
evidence.  (See, for example, the supplemental statements of 
the case dated in June 2005 and December 2006.)  Thus, the RO 
must provide the Veteran with notice of the Colvin standard 
of new and material evidence, as discussed above, as well as 
adequate VCAA notice pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also 38 C.F.R. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  

Furthermore, service treatment records reflect that the 
Veteran was treated for a low back strain after lifting a 
heavy item in April 1966, during service.  His spine was 
clinically normal on separation examination in July 1967.

Post-service medical records reflect treatment for low back 
pain, and also reflect treatment for a neck injury.  A May 
1989 VA X-ray study of the low back was negative.  A May 1989 
VA examination diagnosed chronic low back pain - history of 
lumbar strain.  An August 1990 private treatment record from 
Methodist Hospital reflects that the Veteran reported that he 
had a back injury in service and an additional neck/back 
injury at work in 1985/1986.  A subsequent treatment record 
from that hospital reflects treatment for a neck injury in 
November 1994, after sheetrock fell on his head.  An April 
2007 private X-ray study showed mild osteopenia of the lumbar 
spine.  Although aware that under See 38 C.F.R. § 
3.159(c)(4)(C)(iii) VA is not required to provide an 
examination prior to the receipt of new and material evidence 
in cases where there has been a prior final denial, in light 
of the facts above, and in the interests of fairness, an VA 
examination should be provided to obtain an opinion as to 
whether any current back disability is related to the low 
back strain experienced in service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO should then readjudicate this claim under the Colvin 
standard of new and material evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, as well as Kent, supra, are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
Such notice should specifically address 
the Colvin standard of new and material 
evidence (discussed above).

2.  Provide the Veteran with a VA spine 
examination to determine the nature and 
approximate onset date and/or etiology of 
any back disability that is currently 
present.   The claims file and a copy of 
this remand must be provided to the 
examiner for study and it should state in 
the report of any examination that they 
have been reviewed by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
Veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that any 
back disability that is currently present 
began during service or is etiologically 
related to any incident of active service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
this inquiry cannot be answered without 
resorting to speculation, the examiner 
should explain exactly why it would be 
speculative to respond.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a back disability, 
under the prior Colvin standard of new and 
material evidence.  If any such action 
does not resolve the claim to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


